Citation Nr: 0506666	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had verified active service from June 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has 
migraines.

2.  The evidence does not show that veteran has 
schizophrenia. 


CONCLUSIONS OF LAW

1.  Migraines were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

2.  Schizophrenia was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2004). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection 

The veteran is claiming entitlement to service connection for 
migraines and service connection for schizophrenia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				A. Migraines

The veteran's service medical records (SMR's) are negative 
for any complaints of, or treatment of, headaches or 
migraines.  Post-service VA treatment records also do not 
show complaints of, or treatment of, headaches or migraines.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has migraines as a result of his service.  The 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent evidence of current disability, the claimed 
condition cannot be service-connected.    

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from migraines.  Concomitantly, 
no causal connection between migraines and his period of 
military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has migraines for which he 
should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				B.  Schizophrenia

The veteran's SMR's are negative for complaints of, or 
treatment for, a mental condition and the SMR's do not show a 
diagnosis of schizophrenia.   

Additionally, the veteran's post-service VA treatment records 
do not show a diagnosis of schizophrenia.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has schizophrenia as a result of his service.  The 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent evidence of current disability, the claimed 
condition cannot be service-connected.    

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from schizophrenia, or any 
other mental disorder.  Concomitantly, no causal connection 
between schizophrenia and his period of military service has 
been demonstrated.  

The Board notes that the veteran's representative has made 
the argument in a February 2005 brief that the reenlistment 
code of RE-3A on the veteran's DD Form 214 was evidence that 
the veteran had an acquired psychiatric disorder in military 
service.  A list of reenlistment codes accompanied the 
representative brief, but this pertained to the Navy and 
Marine Corps and, furthermore, in no way evidences a 
determination that the veteran had an acquired psychiatric 
disorder in service.   

The Board has considered the veteran's statements submitted 
in support of his argument that he has schizophrenia for 
which he should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a June 2002 letter to the 
veteran informed him of what the evidence needed to show in 
order to establish entitlement to service connection.  The 
letter requested that the veteran complete an enclosed VA 
Form 21-4142 so that VA could request records from the 
veteran's private medical providers.  Such was received in 
August 2002, for VA treatment records.  As is discussed 
infra, these records have been obtained.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The June 2002 letter informed the veteran that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, stating that VA would try to get such 
things as medical records, employment records, or records 
from other federal agencies.  In this regard, the letter told 
that veteran that his service medical records had been 
received.  He was informed, though, that he needed to give VA 
enough information about any such records to enable VA to 
request them from the agency or person who possessed them and 
that it was still his responsibility to support his claim 
with appropriate evidence.  Finally, the letter stated that 
VA would provide a medical examination or obtain a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.    

In addition, the June 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not specifically contain the 
"fourth element," it did request that the veteran tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  Furthermore, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  For 
instance, the June 2003 SOC included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the June 2002 VCAA notice, 
combined with the June 2003 SOC, clearly complies with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Here, as mentioned above, the veteran's service medical 
records and VA treatment records have been obtained and 
considered in conjunction with the claims on appeal.  In this 
regard, there is no indication that either the service 
medical records or the VA treatment records obtained are 
incomplete.  Additionally, it is reiterated that the sole VA 
Form 21-4142 completed in conjunction with the current claims 
on appeal referenced only VA treatment records which, again, 
have been obtained.       
  
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for migraines is denied.

Service connection for schizophrenia is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


